DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, an etching rate of the material of the mask layer is 2Preliminary AmendmentAtty. Docket: 1734-593 smaller than an etching rate of the materials of the first insulating layer and the second insulating layer in a same dry etching process, forming the second opening and the third opening comprises: sequentially forming the second opening and the third opening in the same dry etching process as amended on 1/25/2022 and as argued on page 7 of the remarks filed on 1/25/202.  Claims 2-4 and 6-12 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claims 13, prior art failed to disclose or fairly suggest a connection structure, comprising, along with other recited claim limitations, a stress buffer layer, the stress buffer layer is in the first opening, the second opening, and the third opening and in contact with exposed surfaces of the first opening, the second opening, and the third opening as amended on 1/25/2022 and as argued on page 7 of the remarks filed on 1/25/2022. Claims 14-16, 18 and 19 depend from claim 13 and hence are allowed for the same reason therein. 
Regarding Claim 20, prior art failed to disclose or fairly suggest, an array substrate comprising, along with other recited claim limitations, a display area, a bonding pad region, a bendable region between the display area and the bonding pad region and the connection structure, wherein the connection structure is in the bendable region as amended on 1/25/2022 and as argued on page 7 of the remarks filed on 1/25/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/28/2022